       Case 1:19-cr-10080-NMG Document 1649 Filed 11/25/20 Page 1 of 20



                      United States District Court
                        District of Massachusetts

                                      )
United States of America,             )
                                      )
            v.                        )
                                      )
John Wilson,                          )
                                      )     Criminal Action No.
            Defendant.                )     19-10080-NMG-17
                                      )
                                      )
                                      )
                                      )


                            MEMORANDUM & ORDER

GORTON, J.

       Defendant John Wilson (“Wilson” or “defendant”) has been

charged, alongside 30 other parents, with conspiring with

William “Rick” Singer (“Singer”) to have his children

fraudulently admitted into an elite university by falsifying

their athletic credentials and bribing university employees and

athletic coaches.      Pending before this Court is Wilson’s motion

for relief based on the government’s improper search and seizure

of emails (part, but not all, of Docket No. 1437). For the

reasons that follow, that motion will be denied.

  I.     Background

       The facts of this case have been broadly recited in prior

orders of this Court, see Docket Nos. 1169 and 1334, but

relevant here is the following:


                                    - 1 -
    Case 1:19-cr-10080-NMG Document 1649 Filed 11/25/20 Page 2 of 20



     In the spring of 2013, Wilson hired Singer to assist his

son in his college application process.      Wilson’s son played

high school water polo but was not qualified to play on the

varsity water polo team at the University of Southern California

(“USC”).   Singer, nonetheless, communicated with the water polo

coach at USC, Jovan Vavic (“Vavic”), about having Wilson’s son

accepted to USC as a “bench warmer side door” water polo

recruit.   Wilson, Singer and Vavic planned specifically to have

Wilson’s son “recruited” as a walk-on in exchange for a

“donation” to USC.   In executing that plan, Singer embellished

the athletic profile of Wilson’s son to include fabricated

awards.

     Wilson’s son was admitted to USC in March, 2014, after

which Wilson “donated” approximately $220,000 to USC via

Singer’s charity, the Key Worldwide Foundation (“KWF”), and his

for-profit consulting business, The Key.       His son subsequently

enrolled in the university and joined the water polo team which

he quit after his first semester.

     In the fall of 2018, Wilson contacted Singer again, this

time inquiring about using the “side door” to improve the

college opportunities for his twin daughters.       Singer, who was

cooperating with law enforcement by that time, explained to

Wilson that his daughters could be recruited for the sailing or

crew teams at Stanford and Harvard but would not actually have

                                 - 2 -
    Case 1:19-cr-10080-NMG Document 1649 Filed 11/25/20 Page 3 of 20



to participate on either team.     Wilson subsequently wired

multiple payments in the aggregate of $1.5 million to Singer and

his “foundation”.

     In December, 2018, the Federal Bureau of Investigations

(“FBI”) interviewed Singer (who was then identified as a

confidential human source), during which Singer provided

information with respect to the participation of over a dozen

parents in his “side door” scheme.       As to Wilson specifically,

Singer indicated that,

     JOHN WILSON knew that the money was in exchange for JOVAN
     VAVIC to get his kid in to USC, and that his kid was not
     actually recruited.

     In March, 2019, Special Agent Laura Smith, who was present

during the interview of Singer, executed a lengthy affidavit in

support of the arrest of Wilson and more than 30 other parents

on charges of conspiracy to commit mail fraud and honest

services mail fraud in violation of 18 U.S.C. § 1349.         The

affidavit alleged, inter alia, that, in order for Singer to

facilitate the admission of his clients’ children into elite

universities, he devised a “side door” scheme which involved

creating falsified athletic “profiles” of the children and

bribing university coaches and athletics administrators to

designate the children as purported athletic recruits.

     With respect to Wilson specifically, the affidavit asserts

that he conspired with Singer 1) to bribe the water polo coach

                                 - 3 -
    Case 1:19-cr-10080-NMG Document 1649 Filed 11/25/20 Page 4 of 20



at USC to designate his son as a recruited USC water polo player

in order to ensure his son’s admission into that school and 2)

to bribe university employees at Stanford and Harvard to secure

the admission of his daughters as recruited athletes in those

schools.

     A. The Warrant

     In July, 2019, the government applied for and received a

warrant to search the email accounts of Wilson and other

defendants.   Special Agent Smith executed another lengthy

affidavit in support of the warrant application which

incorporated her prior affidavit.

     Both affidavits described in detail various email

conversations sent to or from Wilson’s email account that

discussed the process in which Singer intended to secure the

admission of Wilson’s children into elite universities.         One

such email was sent from Wilson’s email account in March, 2013,

in which he asked Singer, “[w]ould the other kids know [my son]

was a bench warmer side door person?”      Another cited email from

Wilson’s account was sent after his son was admitted to USC as a

(side door) water polo recruit in which Wilson said to Singer:

     Thanks again for making this happen! Pls give me the
     invoice. What are the options for the payment? Can we make
     it for consulting or whatever from the [K]ey so that I can
     pay it from the corporate account?




                                 - 4 -
    Case 1:19-cr-10080-NMG Document 1649 Filed 11/25/20 Page 5 of 20



Singer replied that Wilson could draft an invoice for business

consulting fees and “write [it] off as an expense,” to which

Wilson responded, “Awesome!”     As detailed in the affidavit,

Wilson’s company subsequently wired about $220,000 to Singer and

his companies.

     The affidavit also described emails sent from Wilson’s

account with respect to the prospective admission of his

daughters into Harvard and Stanford through the side door.         For

instance, the affidavit cites one email sent from Wilson’s

account in 2018 in which he provides details of a $500,000 wire

transfer from his company account to KWF in support of his

arrangement with Singer to secure the admission of one of his

daughters into Harvard.

     The warrant authorized law enforcement to search all “user-

generated data stored” in Wilson’s email account between

February, 2013, and February, 2019, and to seize “evidence,

fruits or instrumentalities” of the charged crimes (18 U.S.C. §

1341 (mail fraud), 18 U.S.C. § 1343 (wire fraud), 18 U.S.C. §

1346 (honest services fraud), 18 U.S.C. § 1956 et seq. (money

laundering) and 26 U.S.C. § 7201 (tax evasion)), including

     [a]ll communications between or among Rick Singer and
     others discussing college admissions, the payment of bribes
     . . . the Key Worldwide Foundation, . . . and securing
     admission for students into college.




                                 - 5 -
    Case 1:19-cr-10080-NMG Document 1649 Filed 11/25/20 Page 6 of 20



     Before executing the warrant, the government asked defense

counsel to provide

     a list of the names and e-mail addresses of counsel so that
     [it] can remove potentially privileged materials from our
     review.

Wilson’s defense counsel initially responded by providing the

names of attorneys Wilson had retained and, six weeks later,

requested the government to add Wilson’s wife to the list.

     In executing the warrant, the government implemented a

calculated protocol to identify materials responsive to the

warrant whereby agents instructed the Technology Support Team of

the United States Attorney’s Office (“Technology Support Team”):

     1) to upload Wilson’s emails to a searchable database;

     2) to segregate any materials outside of the date range
     identified in the warrant;

     3) to apply search terms to filter out potentially
     privileged attorney-client communications, using the names
     and email addresses provided by Wilson;

     4) to segregate emails exchanged exclusively between Wilson
     and his spouse;

     5) to apply additional search terms to filter-out materials
     unresponsive to the warrant and capture the responsive
     emails, such as the names of individuals and entities
     involved in the charged conspiracy and specific words
     frequently used by Singer and other co-conspirators during
     the course of the conspiracy, including “profile” and
     “recruit;” and

     6) with respect to the marital emails, to use additional
     search terms to identify explicit email chains and
     determine which of those chains, if any, had content
     responsive to the warrant interspersed.


                                 - 6 -
    Case 1:19-cr-10080-NMG Document 1649 Filed 11/25/20 Page 7 of 20



     After execution of the warrant, the government had

determined that about 76,200 of the approximately 81,700 emails

seized were either protected by attorney-client privilege or

unresponsive to the warrant.     It therefore produced about 5,500

emails (7% of the total emails received) in accordance with a

protective order that it had requested from the Court.          With

respect to the marital emails in particular, the government

determined that 24 email chains contained explicit content, 19

of which were unresponsive to the warrant.       As to the remaining

five, however, it found that interspersed were discussions of

the children’s athletic and academic performances.        The

government produced those five responsive email chains but only

after redacting explicit content.

     B. Wilson’s Challenge to the Warrant and its Execution

     Wilson asserts that, in procuring and executing the search

warrant, the government 1) relied on false statements in an

affidavit which were necessary to a finding of probable cause,

2) seized information that exceeded the scope of the search

warrant and what was permissible under the Fourth Amendment to

the United States Constitution (“Fourth Amendment”) and

3) reviewed and retained thousands of private emails between

Wilson and his wife that are protected by the marital

communication privilege.    Accordingly, he requests that the

Court a) hold a hearing pursuant to Franks v. Delaware, 438 U.S.

                                 - 7 -
    Case 1:19-cr-10080-NMG Document 1649 Filed 11/25/20 Page 8 of 20



154 (1978) to suppress the fruits of the warrant, b) hold a

hearing pursuant to Kastigar v. United States, 406 U.S. 441

(1972) to disqualify prosecutors and/or witnesses who were privy

to the spousal emails and c) sever his trial from other

defendants.

     With respect to the first contention, Wilson avers that two

statements contained in the affidavit were both false and

necessary to a finding of probable cause:

       1) Singer has explained to investigators that . . .
          WILSON agreed that Singer would provide fabricated
          information to USC about his son’s water polo
          abilities; and

       2) WILSON used [his email] account to communicate with
          Singer and others about . . . bribe payments.

     As for his second and third contentions, Wilson challenges

the execution of the warrant on the grounds that, of the

thousands of emails retained from Wilson’s server, fewer than

200 were communications to, from or copying Singer.        He contends

that most of the emails retained are, instead, between Wilson

and his wife.   Those private emails purportedly should have been

returned to him or destroyed pursuant to the marital

communication privilege.    Wilson contends that the failure to do

so constitutes an unwarranted invasion of privacy in violation

of the reasonableness requirement of the Fourth Amendment.




                                 - 8 -
    Case 1:19-cr-10080-NMG Document 1649 Filed 11/25/20 Page 9 of 20



  II.     Discussion

          A. Suppression Based on Statements in the Warrant
             Affidavit

     Fundamentally, a sworn affidavit filed in support of a

search warrant is entitled to a presumption of validity. United

States v. Rigaud, 684 F.3d 169, 173 (1st Cir. 2012); see also

Illinois v. Gates, 462 U.S. 213, 234 (1983) (“[C]ourts should

not invalidate . . . warrant[s] by interpreting affidavit[s] in

a hypertechnical, rather than a commonsense, manner.” (brackets

in original) (internal citation omitted)).       A Franks hearing is

warranted, therefore, only when

     the defendant makes a substantial preliminary showing that
     [(1)] a false statement knowingly and intentionally, or
     with reckless disregard for the truth, was included by the
     affiant in the warrant affidavit and [(2)] the allegedly
     false statement is necessary to the finding of probable
     cause.

Franks, 438 U.S. at 155–56.    Both prongs must be satisfied to

warrant a hearing. Rigaud, 684 F.3d at 173; see also United

States v. Swanson, 210 F.3d 788, 790 (7th Cir. 2000) (“These

elements are hard to prove, and thus Franks hearings are rarely

held”).

     Probable cause exists when, based on the totality of the

circumstances, “there is a fair probability that contraband or

evidence of a crime will be found in a particular place.”

Illinois, 462 U.S. at 235, 238.     It is a relaxed, practical,

non-technical standard that cannot be “reduced to a neat set of

                                 - 9 -
    Case 1:19-cr-10080-NMG Document 1649 Filed 11/25/20 Page 10 of 20



legal rules.” Id. at 231–32     (“Finely-tuned standards such as

proof beyond a reasonable doubt or by a preponderance of the

evidence, useful in formal trials, have no place in the

magistrate’s [probable cause] decision . . . [because] only the

probability, and not a prima facie showing, of criminal activity

is the standard of probable cause”).

     The government need not, in its warrant affidavit,

establish with certainty that Wilson committed any crime.          It

need only establish that there is a fair probability that

evidence of the fraudulent college admissions scheme will be

found in documents sent to or from Wilson’s email account.

Notwithstanding the challenged statements, the Court is

satisfied that the totality of the circumstances alleged in the

affidavits establish such a probability.       Those circumstances

include, among others, that:

     1) dozens of parents, including Wilson, had recently been
     charged criminally for conspiring with Singer to have their
     children fraudulently admitted into elite universities;

     2) Singer had pled guilty to, inter alia, conspiracy to
     commit racketeering, conspiracy to commit money laundering
     and conspiracy to defraud the United States, all with
     respect to the fraudulent college admissions scheme;

     3) Wilson had used his email account to communicate with
     Singer in securing a spot for his son as a “bench warmer
     side door” water polo recruit at USC and inquiring about a
     similar “side door” admission for his daughters to Stanford
     and Harvard;

     4) Wilson agreed, via email, to pay Singer more than
     $200,000 after securing his son’s “side door” admission to

                                 - 10 -
    Case 1:19-cr-10080-NMG Document 1649 Filed 11/25/20 Page 11 of 20



     USC and to invoice the payment as “business consulting
     fees” in order to “write [it] off as an expense;” and

     5) Wilson had provided the details of a $500,000 wire
     transfer from his company to KWF to have Singer secure a
     side door spot at Harvard for one of his daughters.

     Those circumstances, known to the government at the time of

the application, clearly raise a fair probability that Wilson’s

email account would contain evidence of violations of 18 U.S.C.

§ 1341 (mail fraud), 18 U.S.C. § 1343 (wire fraud), 18 U.S.C. §

1346 (honest services fraud) and/or 26 U.S.C. § 7201 (tax

evasion).   See, e.g., United States v. Rosen, 130 F.3d 5, 9 (1st

Cir. 1997) (“Section 1341’s scope is broad.        It covers deceptive

schemes to deprive victims of a wide variety of tangible and

intangible property interests.”); United States v. Frost, 125

F.3d 346, 367 (6th Cir. 1997) (“Ultimately, a university is a

business: in return for tuition money and scholarly effort, it

agrees to provide an education and a degree . . . The University

of Tennessee therefore has a property right in its unissued

degrees.”)).

       B. Suppression Based on the Government’s Execution of the
          Warrant

     With respect to the warrant itself, Wilson does not

challenge its scope as approved by the magistrate but, instead,

avers that its execution exceeded that scope and violated the

Fourth Amendment.   Wilson submits that blanket suppression is




                                 - 11 -
    Case 1:19-cr-10080-NMG Document 1649 Filed 11/25/20 Page 12 of 20



therefore warranted but, for the reasons that follow, the Court

disagrees.

     The Fourth Amendment provides that,

         [t]he right of the people to be secure in their persons,
         houses, papers, and effects against unreasonable searches
         and seizures, shall not be violated and no Warrants shall
         issue, but upon probable cause, supported by Oath or
         affirmation, and particularly describing the place to be
         searched, and the persons or things to be seized.

Law enforcement officers must generally secure a warrant

supported by probable cause before conducting a search or

seizure. United States v. Gifford, 727 F.3d 92, 98 (1st Cir.

2013).   Evidence that is improperly obtained generally may not

be used at trial. See Mapp v. Ohio, 367 U.S. 643, 655-56 (1961).

     That said, the suppression of evidence should be the

court’s “last resort.” Utah v. Strieff, -- U.S. --, 136 S. Ct.

2056 (2016) (quoting Hudson v. Michigan, 547 U.S. 586, 591

(2006)).   Evidence should be suppressed only when the

government’s conduct reflects a “deliberate, reckless, or

grossly negligent disregard for Fourth Amendment rights.” United

States v. Aboshady, 951 F.3d 1, 5 (1st Cir. 2020) (quoting Davis

v. United States, 564 U.S. 229, 238 (2011)).        Accordingly,

     [t]he remedy in the case of a seizure that casts its net
     too broadly is . . . not blanket suppression but partial
     suppression.

United States v. Falon, 959 F.2d 1143, 1149 (1st Cir. 1992).




                                 - 12 -
    Case 1:19-cr-10080-NMG Document 1649 Filed 11/25/20 Page 13 of 20



     Here, the Court finds no reason to impose the extraordinary

remedy of blanket suppression with respect to the search and

seizure of documents contained within Wilson’s email account

because Wilson has not shown that the government’s conduct

reflects a deliberate, reckless or grossly negligent disregard

for the Fourth Amendment.     Indeed, in executing the warrant,

agents of the government implemented reasonable measures to

ensure their compliance with the warrant to the best of their

ability.

     First, the U.S. Attorney’s Office had its Technology

Support Team filter out any “user-generated data stored” from

Wilson’s email account that fell outside of the identified date

range.   Second, they used search terms provided by defense

counsel to filter out emails covered by the attorney-client

privilege.   Third, they used calculated search terms to filter

out unresponsive materials and to capture and produce only

emails containing “evidence, fruits or instrumentalities” of the

charged crimes, such as

     communications between or among Rick Singer and others
     discussing college admissions, the payment of bribes . . .
     the Key Worldwide Foundation, . . . and securing admission
     for students into college.

See Aboshady, 951 F.3d at 5 (upholding the government’s search

and seizure of over 430,000 emails because, in accordance with

the warrant, the government had personnel from the Federal


                                 - 13 -
    Case 1:19-cr-10080-NMG Document 1649 Filed 11/25/20 Page 14 of 20



Bureau of Investigation upload the emails to a searchable

database and apply “search terms to filter out potentially

privileged communications”); see also Dalia v. United States,

441 U.S. 238, 257 (1979) (“[I]t is generally left to the

discretion of the executing officers to determine the details of

how best to proceed with the performance of a search authorized

by warrant.”).

     Using such procedures, the government marked over 93% of

the emails initially received as unresponsive.        As for the

remaining 7%, the government limited its production in

accordance with the protective order which restricted the

disclosure, dissemination and use of the emails.        Of the emails

produced, at least 550 are “directly and critically relevant” to

this case, as conceded by defense counsel.       Although, by the

count of defense counsel, only 200 emails are communications to,

from or copying Singer, many others are responsive to the

warrant which did not limit the seizure to emails only involving

Singer.

     Rather, the authorized the seizure of all communications

sent to or from the target email accounts discussing, among

other things, college admissions generally and securing the

admission of students into college.       Such an authorization

includes spousal emails discussing the athletic and academic

abilities of Wilson’s children because they are directly

                                 - 14 -
    Case 1:19-cr-10080-NMG Document 1649 Filed 11/25/20 Page 15 of 20



relevant to the fraudulent college admissions scheme purportedly

used to secure the children’s admission into elite universities

through side door athletic recruitment.

     Nonetheless, the government has conceded that, despite its

diligent efforts, some of the emails seized are, in fact,

unresponsive to the warrant.     To the extent Wilson seeks to

exclude those emails from admission as evidence at trial, he may

file a motion in limine specifically identifying the purportedly

inadmissible emails. See Aboshady, 951 F.3d at 9 (concluding

that the proper remedy for an overbroad search of emails is not

blanket suppression but, instead, exclusion at trial of those

emails specifically identified as outside the scope of the

warrant).

            1.   Marital Communication Privilege

     In federal criminal cases, claims of privilege are governed

by common law. United States v. Breton, 740 F.3d 1, 9 (1st Cir.

2014).   With respect to the marital relationship, common law

recognizes two related but distinct privileges:

     (1) the spousal testimony privilege, which allows one
     spouse to refuse to testify adversely against the other in
     criminal or related proceedings; and (2) the marital
     communications privilege, which permits a defendant to
     refuse to testify, and allows a defendant to bar his spouse
     or former spouse from testifying, as to any confidential
     communications made during their marriage.

Id. at 10 (emphasis added).




                                 - 15 -
    Case 1:19-cr-10080-NMG Document 1649 Filed 11/25/20 Page 16 of 20



     Both privileges are testimonial and not constitutional. See

Trammel v. United States, 445 U.S. 40, 55 n.12 (1980) (“[No]

privilege prevents the Government from enlisting one spouse to

give information concerning the other or to aid in the other’s

apprehension.   It is only the spouse’s testimony in the

courtroom that is prohibited.”).      As a result, the “fruit of the

poisonous tree” doctrine is inapplicable. See United States v.

Warshak, 631 F.3d 266, 294 (6th Cir. 2010); United States v.

Suillacote, 221 F.3d 542 (4th Cir. 2000).       The government’s

review and retention of spousal emails seized pursuant to a

search warrant is, therefore, neither unreasonable nor grounds

for blanket suppression pursuant to a motion to suppress.          See

Aboshady, 951 F.3d at 6.

     Here, the government did not violate the reasonableness

requirement of the Fourth Amendment in reviewing and retaining

Wilson’s spousal emails because the marital communication

privilege is a testimonial privilege applicable only at trial.

Because the subject spousal emails have not yet been offered as

evidence at trial, the government has not misused them.

Moreover, the government took reasonable steps to minimize the

intrusion into the spousal emails by 1) segregating them,

2) identifying email chains containing explicit content,

3) using search terms to filter out unresponsive materials and




                                 - 16 -
     Case 1:19-cr-10080-NMG Document 1649 Filed 11/25/20 Page 17 of 20



4) redacting explicit content that is interspersed with

responsive material before producing them for other defendants.

      If Wilson seeks to exclude the contents of those emails at

trial, he may do so via a motion in limine. See United States v.

Ellefsen, No. 07-cr-5015, 2008 WL 2977347, at *2 (noting that

the proper procedure to address the marital communication

privilege is a motion in limine and not a motion to suppress).

Because no such motion is now before the Court, it will reserve

consideration of the admissibility of such emails until a later

time. 1

          C. Disqualifying Prosecutors

      No binding law supports either of Wilson’s contentions that

1) the government ought to have used a “taint team” to review

the spousal communications retrieved from his email account and

2) its failure to do so warrants the disqualification of the

prosecutors and witnesses who viewed those emails. See United

States v. Kouri-Perez, 992 F. Supp. 551, 512 (D.P.R. 1997)

(“[D]isqualificatoin should be a measure of last resort”

(internal quotation marks and citation omitted)).         In his

argument, Wilson relies on 1) cases involving the attorney-



1
 The Court declines at this time to consider whether Wilson’s
spousal emails are not subject to the marital communication
privilege on the grounds that they were either disclosed to
third parties and thus not confidential or were sent in
furtherance of a crime.

                                  - 17 -
    Case 1:19-cr-10080-NMG Document 1649 Filed 11/25/20 Page 18 of 20



client or work-product privileges which are subject to a

different body of case law and 2) a section of a Department of

Justice (“DOJ”) manual relating to strategies for reviewing

privileged computer files.     His reliance on those sources are

misplaced.   For one, the manual cautions the government with

respect to searching communications between the defendant and

his lawyer, physician and clergyman but not his spouse.         Second,

DOJ regulations provide that courts may not suppress or exclude

evidence on the grounds that a search was violative of its

policies. See 28 C.F.R. § 59.6.

     In any event, the “Kastigar analysis is not triggered by

the existence of [mere] evidence protected by a privilege” but,

instead, by governmental conduct compelling a witness to testify

over his or her claim of privilege. United States v. Suillacote,

221 F.3d 542, 559 (4th Cir. 2000); see also United States v.

Warshak, 631 F.3d 266, 294 (6th Cir. 2010) (“[A]bsent compelled

testimony, the full protections of Kastigar are inapplicable”).

Thus, here, because no testimony has been compelled with respect

to Wilson or his wife, there is no reason to hold a hearing

pursuant to Kastigar as to whether to disqualify prosecutors and

witnesses.

     That the prosecutors were able to obtain, pursuant to a

valid warrant, evidence that is “directly and critically

relevant to Mr. Wilson’s trial” and purportedly implicates him

                                 - 18 -
    Case 1:19-cr-10080-NMG Document 1649 Filed 11/25/20 Page 19 of 20



in a crime is no reason to disqualify the attendant prosecutors.

Wilson cannot rely upon the marital communication privilege to

inhibit this Court’s truth-finding function by invoking a

testimonial privilege in a motion to suppress. Breton, 740 F.3d

at 11 (“[T]he marital privileges hamper the truth-seeking

process and must be interpreted narrowly.”).

       D. Severing Wilson’s Trial

     Finally, with respect to Wilson’s request that the Court

sever his trial, this Court has already denied his first motion

to sever in July, 2020 (Docket No. 1438) on the grounds that

Wilson failed to identify a specific trial right that would be

compromised by a joint trial or show that he would be unfairly

prejudiced by evidence introduced against his co-conspirators.

The Court finds that Wilson has, again, failed to make such a

showing. See United States v. Silvestri, 790 F.2d 186, 188 (1st

Cir. 1986) (holding that to prevail on a motion to sever, a

defendant must make a strong showing of prejudice).         Wilson’s

only argument in support of severance is that his co-defendants

received access to his personal emails but he has failed to show

how his co-defendants could use those emails in a way that would

deprive him of a fair trial.     The Court is unpersuaded but is

mindful that current restrictions on the number of criminal

defendants who can be tried together may yet present alternative

grounds for severance.

                                 - 19 -
    Case 1:19-cr-10080-NMG Document 1649 Filed 11/25/20 Page 20 of 20



     In any event, the production of documents from Wilson’s

email account is subject to a protective order to minimize the

dissemination of his personal information.       Furthermore, before

producing Wilson’s spousal communications to his co-defendants,

the government redacted any explicit content contained therein.

To the extent that any potential prejudicial spillover may yet

occur, the Court will consider appropriate limiting instructions

to the jury.

                                 ORDER

     For the foregoing reasons, Wilson’s motion for relief

(part, but not all, of Docket No. 1437) is DENIED.


So ordered.


                                         \s\ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge


Dated November 25, 2020




                                 - 20 -
